             .                                                                         & Ev soFFlcEus DlsmcouR'
                                                                                               ayqoaxja vA
                                                                                                      FILED
                                 IN THE UNITED STATESDISTRICT COURT                            JUL 12 2215
                                 FOR TH E W ESTERN D ISTRICT O F W RG IN IA               JULI e.DU           cLE
                                            R OA NO K E DIW SIO N                        BY;
                                                                                                Ep        : v

        ADAM JOE DAI,E JORDAN,                          )    CASE NO.7:18CV00594
                                                        )
                                 Plaintiff,             )
        v.                                              )   M EM ORANDUM OPINION
                                                        )
        D.M APLES,ET AT-.,                              )   By:GlenE.Conrad
                                                        )   SeniorUnited StatesDistrictJudge
.
                                 Defendants.            )
                 Adam Joe D ale Jordan,a Virginia inm ate proceeding pro K ,Gled this civilrights action

        pursuantto42 U.S.C.j1983.Thedefendantsfledamotionforsummaryjudgmenton June3,
        2019. Thatsam e day,the courtm ailed a notice advising M r.Jordan thatthe courtwould give

        him 21 days to subm it any further counter-affdavits orkother relevant evidence contradicting,

        explaining or avoiding the defendants'evidence before rulinj on theirmotions. The notice
        w arned M r.Jordan:                                      .
             '

                 lfPlaintiffdoesnotrespondtoDefendantls'lpleadingg),theCourtwillassume
                 thatPlaintiffhas lostinterestin the case,and/orthatPlaintiffagreesw ith w hatthe
    '
                 Defendantls) statel 1 in their responsive pleadingl ). If Plaintiff wishes to
                 continue w ith the case,it is necessary that Plaintiff respond in an appropriate
                 fashion. Plaintiffm ay w ish to respond w ith counter-affidavits orotheradditional
             .   evidence as outlined above. However. if Plaintiff does not file som e response
                 within thetwenty-one (21)day period.the Courtmav dismissthe caseforfailure
                 to prosecute.

        (Notice,ECFNo.18)(emphasisin original.) Sincemailingthenoticeto Mr.Jordan,thecourt
        has'received no further com m unication from him about this case, and the deadline for his

        response to the defendants'm otion haspassed. A ccordingly,the courtconcludes that,pursuant

        to Rule 4l(b)oftheFederalRulesofCivilProcedure,Mr.Jordan hasfailed toprosecutethis
        action.Seegen.Ballardv.Carlson,882F.2d93(4thCir.1989).
       H aving duly notified the parties thatM r.Jordan's failum to respond to the defendants'

dispositive m otion would be interpreted asfailure to prosecute and would be cause for dism issal

oftheactionwithoutprejudice,thecourtwilldismissthecaseaccordingly.A separateorderwill
enterthisday.

       M r.Jordan is advised thatif he intends to proceed w ith this action,he m ustpetition the

courtwithin 30 days ofthe entry ofthis orderfora reinstatem entofthisaction. A ny m otion for

reinstatem ent should provide a specific explanation for M r. Jordan's failure to respond in a

tim ely fashion to the defendants'dispositive m otion.

       The Clerk is directed to send copies of this m em orandum opinion and accom panying

orderto M r.Jordan and to counselofrecord forthe defendants.
                         +
       Ex TsR: This dâ       day ofJuly, 2018.


                                                    SeniorU nited StatesD istrictJudge




                                                2
